FILE COPY

         RE: case No. 15-0057                            DAIE   I   L/22/2015
         COA #: 13-14-00051-CV   TC#: 46.003
STYLE:   BLANCA EMID PETTY
   v.    JOHN KENT PETTY

      Today the Supreme Court of Texas   granted the motion for
extension of time to file petitlon for   review under TEX. R. APP. P.
53.?(f) in the above- referenced case,   The petition for review is
due to be filed no later than Eebruary   23,   20L5.




                           MS. DORIAN E.       RÄMTREZ
                           CLERK, THIRTEENTH COURT OF
                           APPEALS
                           901 LEOPARD STREET, lOTH FLOOR
                           CORPUS CHRISTT, TX 18 4AI